ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Exelis, Inc.                                 )      ASBCA No. 60131
                                             )
Under Contract Nos. N65236-07-C-5876         )
                    FA8532-12-C-0002         )

APPEARANCES FOR THE APPELLANT:                      Steven M. Masiello, Esq.
                                                    Joseph G. Martinez, Esq.
                                                      Dentons US LLP
                                                      Denver, CO

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Samuel W. Morris, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 29 August 201 7



                                                  DAVID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60131, Appeal of Exelis, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals